OPINION OF THE COURT
Memorandum.
The order appealed from should be affirmed. The court specifically alerted defendant to the possibility that a conflict of interest might flow from joint representation of defendant *719and a codefendant by the same attorney, and informed defendant of his right to separate counsel.- Despite this admonition, defendant insisted on continued joint representation. Having determined to persist in that course of action, defendant may not subsequently contend that he was deprived of effective assistance of counsel because of a possible conflict of interest arising from that joint representation (see People v Gomberg, 38 NY2d 307; cf. People v Macerola, 47 NY2d 257).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed in a memorandum.